           Case 7:18-cr-00880-VB Document 27 Filed 07/24/19 Page 1 of 2



                              Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110               c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                          500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                              Teaneck, NJ 07666
Fax: (845) 352-0481                              Tel: (201) 928-1100



                                                     July 24, 2019


The Honorable Judge Vincent L. Briccetti
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

       Re:     United States of America v. Hector May
               SDNY Case No. 7:18-cr-00880-VB

Dear Judge Briccetti:

       I am counsel to the Defendant in the above-referenced matter. The Defendant is being

sentenced before this Court on July 31, 2019. The Defendant’s Sentencing Memorandum and

accompanying Exhibits [CM/ECF 25] were filed with this Honorable Court on July 23, 2019 and

said documents are temporarily being kept under seal while awaiting a letter from defense counsel

requesting permission for same.

       Defendant is herein respectfully requesting that his Sentencing Submission [CM/ECF 25]

be kept under seal and/or with restricted access to the parties, as the report contains personal and

confidential information with regard to the Defendant’s medical records and family information.

Should the Court not be able to grant Defendant’s request to keep Defendant’s Sentencing

Memorandum under seal, defense counsel will re-file said documents redacting any personal

information contained therein.
                                                 1
          Case 7:18-cr-00880-VB Document 27 Filed 07/24/19 Page 2 of 2



       WHEREFORE, Defendant respectfully requests that this Court grant the relief requested

herein by the Defendant.

                                             Respectfully Submitted,

                                     By:     /s/ Kevin T. Conway
                                             Kevin T. Conway (KC-3347)
                                             80 Red Schoolhouse Road, Suite 110
                                             Spring Valley, NY 10977
                                             T: (845) 352-0206
                                             F: (845) 352-0481
                                             Email: kconway@ktclaw.com
                                             Attorney for Defendant

cc: Margery Feinzig, Esq., AUSA



                                CERTIFICATE OF SERVICE


        I hereby certify that on July 24, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system and via e-mail.

                                             By:     /s/ Kevin T. Conway
                                                     Kevin T. Conway (KC-3347)
